Citation Nr: 1200396	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-26 518	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine osteoarthritis.

2.  Entitlement to an initial compensable rating for right femur fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran (the appellant in this case) had active service from June 1972 to April 1974.

This appeal to the Board of Veterans Appeals (Board) arises from an August 2005 rating action that granted service connection for lumbar spine osteoarthritis and right femur fracture residuals and assigned initial 10 percent and 0 percent ratings therefor, respectively, from December 2004.  Because the claims for higher initial ratings involve requests for higher ratings following the initial grants of service connection, the Board has characterized them in light of the distinction noted by the U.S. Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from those for increased ratings for already service-connected disability).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)), the Board finds that all development action needed to render a fair decision on the claims on appeal has not been accomplished.

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

In August and November 2008 written argument, the Veteran and his representative stated that the April 2008 VA examination was inadequate, in that the Veteran had been examined in close proximity to having received an epidural steroid injection, and the examination thus did not reflect the true extent and degrees of severity of his low back and right lower extremity disabilities and how they impair him functionally. 

As the extent and degrees of severity of the Veteran's lumbar spine osteoarthritis and right femur fracture residuals and how they impair him functionally are unclear since his last VA examination in April 2008, the Board finds that the duty to assist requires that he be afforded a new VA orthopedic examination to obtain clinical findings pertaining thereto prior to adjudicating the higher initial rating claims on appeal.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain such examination to resolve the issues on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of the notice of such examination sent to him by the pertinent VA medical facility.    

Accordingly, this appeal is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should arrange for the Veteran to undergo a VA orthopedic examination to determine the extent and degrees of severity of his lumbar spine osteoarthritis and right femur fracture residuals.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies (to include range of motion studies of the thoracolumbar spine and right thigh in degrees, and X-rays, as appropriate) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should identify the existence, and frequency or extent, as appropriate, of any and all symptoms associated with the Veteran's lumbar spine osteoarthritis and right femur fracture residuals.  With respect to the lumbar spine, the examiner should state whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis, and whether there is any ankylosis.  With respect to the right femur, the examiner should state whether there is malunion of the femur, and if so, whether there is (a) slight, (b) moderate, or (c) marked knee or hip disability, and whether there is (a) limitation of rotation of the thigh, with the thigh unable to be toed-out more than 15 degrees; (b) limitation of adduction of the thigh, with the legs unable to be crossed; or (c) limitation of abduction of the thigh, with motion lost beyond 10 degrees.   

On range of motion testing of the Veteran's lumbar spine and right thigh, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, he should indicate the point at which pain begins.  He should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine and right femur due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the doctor should express such functional loss in terms of additional degrees of limited motion. 

The examiner should discuss the effect of the Veteran's lumbar spine osteoarthritis and right femur fracture residuals on his employability.   

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a printed (typewritten) report.

2.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority, to include consideration of whether staged ratings are warranted.  See Fenderson, 12 Vet. App. at 126.  
 
4.  Unless the higher initial rating claims on appeal are granted to the Veteran's satisfaction, the RO must furnish him and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to assist; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran and his representative he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

